UNITED STATES DISTRICT COURT

DISTRICT OF MAINE

U.S. BANK TRUST, N.A., AS TRUSTEE 0 UN ib At 3h
FOR LSF9 MASTER PARTICIPATION
TRUST

Plaintiff
Vv.
MARK A. HOGLUND 2:18-cv-00386-JDL

Defendant

 

JUDGMENT OF FORECLOSURE AND SALE

Address: 32 Park Road, Windham, ME 04062
Mortgage: July 22, 2009, Book: 27116, Page:144

This matter came before the Court for a testimonial hearing on the trial held on January
16, 2020. Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, was
present and represented by Reneau J. Longoria, Esq. Defendant, Mark A. Hoglund, did not
appear.

All persons interested having been duly notified in accordance with the law, and after
hearing, the Plaintiff's Motion for Default Judgment is GRANTED. Count II - Breach of Note,
Count III - Breach of Contract, Money Had and Received, Count IV - Quantum Meruit, and
Count V - Unjust Enrichment are hereby DISMISSED without prejudice at the request of the
Plaintiff. JUDGMENT on Count I - Foreclosure is hereby ENTERED as follows:

1. If the Defendant or his heirs or assigns pay U.S. Bank Trust, N.A., as Trustee for

LSF9 Master Participation Trust (“U.S. Bank”) the amount adjudged due and owing
($327,726.15) within 90 days of the date of the Judgment, as that time period is

calculated in accordance with 14 M.R.S.A. § 6322, U.S. Bank shall forthwith
discharge the Mortgage and file a dismissal of this action on the ECF Docket. The

following is a breakdown of the amount due and owing:

Description Amount
Unpaid Principal Balance $216,173.01
Interest $72,816.28
Late Charges $997.31
Escrow Advances $37,739.55
Grand Total $327,726.15

. The prejudgment interest rate is 5.5%, see 14 M.R.S.A. § 1602-B, and the post-
judgment interest rate is 8.59%, see 14 M.R.S.A. §1602-C.

. Ifthe Defendant or his heirs or assigns do not pay U.S. Bank the amount adjudged
due and owing ($327,726.15) within 90 days of the judgment, as that time period is
calculated in accordance with 14 M.R.S.A. § 6322, his remaining rights to possession
of the Windham Property shall terminate, U.S. Bank shall conduct a public sale of the
Windham Property in accordance with 14 M.R.S.A. § 6323, disbursing the proceeds
first to itself in the amount of $327,726.15 after deducting the expenses of the sale,
with any surplus to the Defendant or the heirs or assigns, in accordance with 14
M.R.S.A. § 6324. U.S. Bank may not seek a deficiency judgment against the
Defendant pursuant to the Plaintiff's waiver of deficiency at trial.

. Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk shall sign a certification after the
appeal period has expired, certifying that the applicable period has expired without
action or that the final judgment has been entered following appeal.

. The amount due and owing is $327,726.15.

. U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust has first
priority, in the amount of $327,726.15, pursuant to the subject Note and Mortgage

and there are no parties in interest other than the Defendant who has second priority.
7. The following information is included in this Judgment pursuant to 14 M.R.S.A. §

2401 (3):
PARTIES COUNSEL
PLAINTIFF U.S. Bank Trust, N.A., as John A. Doonan, Esq.
Trustee for LSF9 Master Reneau J. Longoria, Esq.
Participation Trust Doonan, Graves & Longoria, LLC
100 Cummings Center
Suite 225D
Beverly, MA 01915
DEFENDANT
Mark A. Hoglund Pro Se
32 Park Road
Windham, ME 04062
a) The docket number of this case is No. 2:18-cv-00386-JDL.

b)

d)

The Defendant, the only party to these proceedings besides U.S. Bank, received
notice of the proceedings in accordance with the applicable provisions of the
Federal Rules of Civil Procedure.

A description of the real estate involved, 32 Park Road, Windham, ME 04062, is
set forth in Exhibit A to the Judgment herein.

The street address of the real estate involved is 32 Park Road, Windham, ME
04062. The Mortgage was executed by the Defendant on July 22, 2009. The
book and page number of the Mortgage in the Cumberland County Registry of
Deeds is Book 27116, Page 144.

This judgment shall not create any personal liability on the part of the Defendant
but shall act solely as an in rem judgment against the property, 32 Park Road,

Windham, ME 04062.
SO ORDERED

DATED THIS/6 BAY ont. 2020,
U.S. DATRICEIJUDGE
